Appeal from an order of the Family Court, Erie County (Deanne M. Tripi, J.), entered March 7, 2014 in a proceeding pursuant to Family Court Act article 4. The order found that respondent had willfully failed to obey an order of the court and sentenced respondent to six months of incarceration.
It is hereby ordered that said appeal from the order insofar as it found that respondent willfully disobeyed a support order is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Matter of Erie County Dept. of *1293Social Servs. v Morris ([appeal No. 1] 132 AD3d 1292 [2015]).
Present — Centra, J.P., Peradotto, Garni, Whalen and DeJoseph, JJ.